DETAILED ACTION
This Office Action is in response to the application 16/291,131 filed on 03/04/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1 and 12 are independent.
	Priority
Foreign Application No. KR10-2018-0139724, filed on 11/14/2018.
Information Disclosure Statement
No information disclosure statement (IDS) has been filed for this application. While, the application claims priority over a foreign application, no documentation and/or PriorArt reference of the foreign application’s prosecution has been included, for the Examiner to review.
 Applicant is reminded of the duty to disclose from section 2100 of the MPEP:
37 C.F.R. 1.56; Duty to disclose information material to patentability.
A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.

Drawing Objections
The drawings are objected to because they are not informative. Block diagram/flowchart, illustrated in figures 1, should include texts describing names/labels for each block/box and numerically labeled components, in referenced to the specification, for one in the ordinary person in the field to understand the invention that is described in the specification with reference to the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.
The Applicant is reminded that, similar to the claim amendment process, when changing/editing any figure of the drawing(s), requires re-submission of the whole set of the drawings, including all figures for the office to enter the drawing amendment (emphasis added). 
Claim Objections
Claim 9 is objected to because of the following informalities:  
As to claim 9, claim 9 recites the limitations, in line 3, “from an outside.” without clearly reciting the “noun” of the outside entity.
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin (“Gurin,” US 214/0222298, published on 08/07/2014), in view of Chun (“Chun,” US 2016/0075233, published on 03/17/2016).
As to claim 1, Gurin teaches a vehicle (Gurin: pars 0011-0014, a shared-use vehicle for controlling/adjusting in accordance with the user's preferred settings of allowed vehicle feature settings) comprising:
a plurality of seats (Gurin: pars 0063, 0114-0116, 0125, the system allows driver seat and passengers seat monitoring and controlling of the seats’ features);
an authentication executing processor configured to perform authentication on a user (Gurin: pars 0063-0064, 0068-0070; Fig 3, a Vehicle Onboard Computer (VOC) identifies and authenticate user using a login identifier and/or password unique to the user, in providing the user preferred vehicle feature settings); and
a controller configured to provide a connected car service based on whether the authentication executer is completed with authentication (Gurin: pars 0063-0064, 0068-0070, upon a successful authentication, the VOC allows the user to gain customized user's preferred vehicle feature settings, such as radio station presets, audio equalizer level, driver seat position, passenger seat position, head rest position, foot pedal position, vehicle compartment temperature, fan speed, driver seat temperature, passenger seat temperature, etc.).
Gurin does not explicitly teach wherein the controller controls the authentication executing processor to distinguish a seat on which the user sits and to perform the authentication based on the distinguished seat.
However, in an analogous art, Chun teaches wherein the controller controls the authentication executing processor to distinguish a seat on which the user sits and to perform the authentication based on the distinguished seat (Chun: pars 0010-0011, 0040-0042, 0058, 0076, a vehicle infotainment system that is controlled according to vehicle boarding information of a user, such as a driver or a passenger, using the one or more sensor installed with/for a seat [i.e. distinguishing users’ seat, differentiating a driver seat and a specific passenger seat]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun with the method/system of Gurin for the benefit of providing a user with a means for identifying a driver, and any passengers boarded in a vehicle and  providing a vehicle infotainment system features based on the condition/situation (Chun: pars 0010-0011, 0040-0042, 0058, 0076). 
As to claim 12, Gurin teaches a method of controlling a vehicle including a plurality of seats, the method (Gurin: pars 0011-0014, a shared-use vehicle for controlling/adjusting in accordance with the user's preferred settings of allowed vehicle feature settings) comprising steps of:
distinguishing the plurality of seats on the basis of a request for a connected car service including position information of the plurality of seats (Gurin: pars 0063, 0114-0116, 0125, the system allows driver seat and passengers seat monitoring and controlling of the seats’ features);
and executing the connected car service based on whether [the] authentication is completed (Gurin: pars 0063-0064, 0068-0070; Fig 3, a Vehicle Onboard Computer (VOC) identifies and authenticate user using a login identifier and/or password unique to the user, in providing the user preferred vehicle feature settings. Upon a successful authentication, the VOC allows the user to gain customized user's preferred vehicle feature settings, such as radio station presets, audio equalizer level, driver seat position, passenger seat position, head rest position, foot pedal position, vehicle compartment temperature, fan speed, driver seat temperature, passenger seat temperature, etc.).
Gurin does not explicitly teach performing authentication on a user on the basis of the distinguished seat.
However, in an analogous art, Chun teaches performing authentication on a user on the basis of the distinguished seat (Chun: pars 0010-0011, 0040-0042, 0058, 0076, a vehicle infotainment system that is controlled according to vehicle boarding information of a user, such as a driver or a passenger, using the one or more sensor installed with/for a seat [i.e. distinguishing users’ seat, differentiating a driver seat and a specific passenger seat]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun with the method/system of Gurin for the benefit of providing a user with a means for identifying a driver, and any passengers boarded in a vehicle and providing a vehicle infotainment system features based on the condition/situation (Chun: pars 0010-0011, 0040-0042, 0058, 0076). 
Claims 2-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin (“Gurin,” US 2014/0222298, published on 08/07/2014), in view of Chun (“Chun,” US 2016/0075233, published on 03/17/2016), and further in view Willats et al (“Willats,” US 72003/0222758, published on 12/04/2003).
As to claim 2, the combination of Gurin and Chun teaches the vehicle of claim 1, wherein the controller distinguishes the seat based on a request for the connected car service including position information of the plurality of seats (Chun: pars 0010-0011, 0040-0042, 0058, 0076, a vehicle infotainment system that is controlled according to vehicle boarding information of a user, such as a driver or a passenger, using the one or more sensor installed with/for a seat [i.e. distinguishing users’ seat, differentiating a driver seat and a specific passenger seat]), but Gurin or Chun does not explicitly teach determines a first level of security intensity based on the distinguished seat and the requested connected car service.
However, in an analogous art, Willats teaches determines a first level of security intensity based on the distinguished seat and the requested connected car service (Willats: pars 0016, 00211, 0021, 0083, a vehicle security system two levels of authorization may exist, one for an authorized vehicle driver, and a second for authorized vehicle passengers for allowing features based on the level of authorization/authentication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Willats with the method/system of Gurin and Chun for the benefit of providing a means for implementing a driver level authorization and a passengers level authorization for providing distinguished access levels, and allowing to control the vehicle’s function and features based on the access level (Willats: pars 0016, 00211, 0021, 0083). 
As to claim 3, the combination of Gurin, Chun, and Willats teaches the vehicle of claim 2, 
Willats further teaches wherein the controller checks whether a first authentication method according to the first level of security intensity has been performed, and performs a second authentication method which has a second level of security intensity lower than the first level of security intensity of the first authentication method based on completion of authentication according to the first authentication method (Willats: par 0016, which non-driving vehicle users' authorization devices have only a first level of authorization in order to access the vehicle [i.e. lower level authorization] whereas drivers carry authorization devices having both the first and second levels of authorization in order to both enter the vehicle and start the vehicle [i.e. higher level authorization]).
As to claim 4, the combination of Gurin, Chun, and Willats teaches the vehicle of claim 3, 
Gurin and Willats further teaches wherein the controller performs the second authentication method based on whether a door event has occurred, after the completion of the authentication of the first authentication method (Gurin: pars 0114-0115, sensors to see person entering or leaving the shared vehicle and which the door is open. Willats: par 0016, whereas drivers carry authorization devices having both the first and second levels of authorization in order to both enter the vehicle and start the vehicle).
As to claim 5, the combination of Gurin, Chun, and Willats teaches the vehicle of claim 4,
Chun  further teaches wherein the controller performs an authentication lockout based on whether the user sits on the distinguished seat, after the occurrence of the door event (Chun: par 0066, 0069, if the user turns off the vehicle, controlling of the vehicle infotainment system is finished, but if the user get out of the vehicle while keeping an engine of the vehicle running and visit a convenience store, for example, controlling of the vehicle infotainment system stays operated).
As to claim 6, the combination of Gurin, Chun, and Willats teaches the vehicle of claim 3, 
Chun and Willats further teaches wherein the controller performs the second authentication method on the basis of an authentication maintaining time after the completion of the authentication of the first authentication method (Willats: pars 0016, a first level of authorization in order to access the vehicle [i.e. lower level authorization] whereas drivers carry authorization devices having both the first and second levels of authorization in order to both enter the vehicle and start the vehicle. Chun: pars 0070-0071, the system determines whether or not the user is present in the seat may be periodically searched by the sensor installed in the seat within a predetermined time).
As to claim 7, the combination of Gurin, Chun, and Willats teaches the vehicle of claim 3, 
Chun further teaches wherein the controller determines whether to maintain an account on the basis of whether ignition-off is achieved after the completion of the authentication of the first authentication method, and performs the second authentication method on the basis of whether linking of the account is achieved (Chun: par 0066, 0069, if the user turns off the vehicle, controlling of the vehicle infotainment system is finished, but if the user get out of the vehicle while keeping an engine of the vehicle running and visit a convenience store, for example, controlling of the vehicle infotainment system stays operated).
As to claim 8, the combination of Gurin, Chun, and Willats teaches the vehicle of claim 3, 
Chun further teaches wherein the controller cancels the first authentication method on the basis whether log-out is achieved after the authentication according to the first authentication method is completed (Chun: par 0066, 0069, if the user turns off the vehicle, controlling of the vehicle infotainment system is finished, but if the user get out of the vehicle while keeping an engine of the vehicle running and visit a convenience store, for example, controlling of the vehicle infotainment system stays operated).
As to claim 9, the combination of Gurin, Chun, and Willats teaches the vehicle of claim 3, 
Willats further teaches wherein the controller receives information indicating a status of completion of the authentication according to the first authentication method from an outside, after a system-on command of the vehicle is received (Willats: pars 0083, only unlocks the driver's door latch if a person carrying an authorization device (AD) having a driver's level of authorization approaches this side of the vehicle. If a person carrying an AD enters the vehicle and wishes to permit entry to other users not carrying ADs, a manual override is provided for other vehicle closures to be unlocked).
As to claim 10, the combination of Gurin, Chun, and Willats teaches the vehicle of claim 9, 
Chun further teaches wherein the controller performs the second authentication method upon receiving an additional request for a connected car service on the basis of whether a door event or an ignition-on is achieved (Chun: par 0066, 0069, if the user turns off the vehicle, controlling of the vehicle infotainment system is finished, but if the user get out of the vehicle while keeping an engine of the vehicle running and visit a convenience store, for example, controlling of the vehicle infotainment system stays operated).
As to claim 11, the combination of Gurin, Chun, and Willats teaches the vehicle of claim 9, 
Willats further teaches wherein the controller performs the second authentication method upon receiving an additional request for a connected car service on the basis of whether the user approaches to be within a predetermined range of the vehicle (Willats: pars 0083, only unlocks the driver's door latch if a person carrying an authorization device (AD) having a driver's level of authorization approaches this side of the vehicle. If a person carrying an AD enters the vehicle and wishes to permit entry to other users not carrying ADs, a manual override is provided for other vehicle closures to be unlocked).
As to claim 13, the combination of Gurin and Chun teaches the method of claim 12, but Gurin or Chun does not explicitly teach further comprising a step of determining a first level of security intensity on the basis of the distinguished seat and the requested connected car service.
However, in an analogous art, Willats teaches further comprising a step of determining a first level of security intensity on the basis of the distinguished seat and the requested connected car service (Willats: pars 0016, 00211, 0021, 0083, a vehicle security system two levels of authorization may exist, one for an authorized vehicle driver, and a second for authorized vehicle passengers for allowing features based on the level of authorization/authentication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Willats with the method/system of Gurin and Chun for the benefit of providing a means for implementing a driver level authorization and a passengers level authorization for providing distinguished access levels, and allowing to control the vehicle’s function and features based on the access level (Willats: pars 0016, 00211, 0021, 0083). 
As to claims 14-20, the claims are rejected for the same reason set forth above for claims 3-11, respectively
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439